                                                                        Exhibit
10.6
PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT dated as of February 20, 2007 (this “Agreement”), is
executed by and between DOUGHERTY’S HOLDINGS, INC., a Texas corporation (the
"Pledgor") in favor of AMEGY BANK NATIONAL ASSOCIATION, a national banking
association (the "Secured Party").
                                    R E C I T A L S:


A. Secured Party and Borrowers have entered into that certain Loan Agreement of
even date herewith (such Loan Agreement, as the same may be amended or modified
from time to time, being hereinafter referred to as the "Loan Agreement"). All
capitalized terms used, but not defined herein, shall have the meanings given to
them in the Loan Agreement.


B. Pledgor has agreed to guaranty the obligations of Borrowers pursuant to that
certain Unlimited Guaranty Agreement dated of even date herewith (the
“Guaranty”).


C. Secured Party has conditioned its obligations under the Loan Agreement upon
the execution and delivery of this Agreement by Pledgor.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
 
Security Interest and Pledge


Section 1.01. Security Interest and Pledge. Pledgor hereby pledges and grants to
Secured Party a first priority security interest in the following property (such
property being hereinafter sometimes called the "Collateral"):


(a) all of Pledgor's shares of common capital stock of Dougherty’s Pharmacy,
Inc., a Texas corporation (“Pharmacy”), now owned or hereafter acquired,
including, without limitation, 9,622.1807 shares of common capital stock of
Pharmacy evidenced by certificate number 15; and


(b) all products and proceeds of the foregoing capital stock, including, without
limitation, all revenues, distributions, dividends, stock dividends, securities,
and other property, rights, and interests that Pledgor is at any time entitled
to receive on account of the same.


Section 1.02. Obligations. The Collateral shall secure the following
obligations, indebtedness, and liabilities (all such obligations, indebtedness,
and liabilities being hereinafter sometimes called the "Obligations"):


(a) the obligations and indebtedness of Borrowers to Secured Party evidenced by
that certain Promissory Note (Revolving) dated of even date herewith, executed
by Borrowers and payable to the order of Secured Party in the original principal
amount of Two Million and No/100 Dollars ($2,000,000.00) and that certain
Promissory Note (Term) dated of even date herewith, executed by Borrowers and
payable to the order of Secured Party in the original principal amount of Two
Million Two Hundred Thousand and No/100 Dollars ($2,200,000.00);


(b) the obligations and indebtedness of Borrowers to Secured Party under the
Loan Agreement;


(c) all future advances by Secured Party to Borrowers;


(d) the obligations and indebtedness of Pledgor to Secured Party under the
Guaranty;


(e) all costs and expenses incurred by Secured Party to preserve and maintain
the Collateral, collect the obligations herein described, and enforce this
Agreement;


(f) all other obligations, indebtedness, and liabilities of Pledgor and
Borrowers to Secured Party, now existing or hereafter arising, regardless of
whether such obligations, indebtedness, and liabilities are similar, dissimilar,
related, unrelated, direct, indirect, fixed, contingent, primary, secondary,
joint, several, or joint and several; and
 
(g) all extensions, renewals, and modifications of any of the foregoing.
 
-52-

--------------------------------------------------------------------------------


ARTICLE II
                            Representations and Warranties
 
            Pledgor represents and warrants to Secured Party that:


Section 2.01. Title. Pledgor owns, and with respect to Collateral acquired after
the date hereof, Pledgor will own, legally and beneficially, the Collateral free
and clear of any lien, security interest, pledge, claim, or other encumbrance or
any right or option on the part of any third person to purchase or otherwise
acquire the Collateral or any part thereof, except for the security interest
granted hereunder. The Collateral is not subject to any restriction on transfer
or assignment except for compliance with applicable federal and state securities
laws and regulations promulgated thereunder. Pledgor has the unrestricted right
to pledge the Collateral as contemplated hereby. All of the Collateral has been
duly and validly issued and is fully paid and nonassessable.


Section 2.02. Organization and Authority. Pledgor is a corporation duly
organized, validly existing, and in good standing under the laws of its state of
incorporation. Pledgor has the corporate power and authority to execute,
deliver, and perform this Agreement, and the execution, delivery, and
performance of this Agreement by Pledgor have been authorized by all necessary
corporate action on the part of Pledgor and do not and will not violate any law,
rule, or regulation or the articles of incorporation, certificate of formation,
or bylaws of Pledgor and do not and will not conflict with, result in a breach
of, or constitute a default under the provisions of any indenture, mortgage,
deed of trust, security agreement, or other instrument or agreement or any
judgment, decree, order, law, statute, or other governmental rule or regulation
applicable to Pledgor or any of its property.


Section 2.03. Principal Place of Business. The principal place of business and
chief executive office of Pledgor, and the office where Pledgor keeps its books
and records, is located at the address of Pledgor shown at the beginning of this
Agreement.


Section 2.04. Litigation. There is no litigation, investigation, or governmental
proceeding pending or threatened against Pledgor or any of its properties which
if adversely determined would have a material adverse effect on the Collateral
or the financial condition, operations, or business of Pledgor.


Section 2.05. Percentage of Stock. The Collateral constitutes one hundred
percent (100%) of the issued and outstanding shares of common capital stock of
Pharmacy.


Section 2.06. First Priority Perfected Security Interest. This Agreement creates
in favor of Secured Party a first priority perfected security interest in the
Collateral.
 
ARTICLE III
 
Affirmative and Negative Covenants


Pledgor covenants and agrees with Secured Party that until the Obligations are
satisfied and performed in full:


Section 3.01. Delivery. Prior to or concurrently with the execution and delivery
of this Agreement, Pledgor shall deliver to Secured Party all certificate(s)
identified in Section 1.01(a) hereof, accompanied by undated stock powers duly
executed in blank.


Section 3.02. Encumbrances. Pledgor shall not create, permit, or suffer to
exist, and shall defend the Collateral against, any lien, security interest, or
other encumbrance on the Collateral except the pledge and security interest of
Secured Party hereunder, and shall defend Pledgor's rights in the Collateral and
Secured Party's security interest in the Collateral against the claims of all
persons and entities.
 
Section 3.03. Sale of Collateral. Pledgor shall not sell, assign, or otherwise
dispose of the Collateral or any part thereof without the prior written consent
of Secured Party.


-53-

--------------------------------------------------------------------------------


Section 3.04. Distributions. If Pledgor shall become entitled to receive or
shall receive any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase, or reduction of capital or issued in connection
with any reorganization), option or rights, whether as an addition to, in
substitution of, or in exchange for any Collateral or otherwise, Pledgor agrees
to accept the same as Secured Party's agent and to hold the same in trust for
Secured Party, and to deliver the same forthwith to Secured Party in the exact
form received, with the appropriate endorsement of Pledgor when necessary and/or
appropriate undated stock powers duly executed in blank, to be held by Secured
Party as additional Collateral for the Obligations, subject to the terms hereof.
Any sums paid upon or in respect of the Collateral upon the liquidation or
dissolution of the issuer thereof shall be paid over to Secured Party to be held
by it as additional Collateral for the Obligations subject to the terms hereof;
and in case any distribution of capital shall be made on or in respect of the
Collateral or any property shall be distributed upon or with respect to the
Collateral pursuant to any recapitalization or reclassification of the capital
of the issuer thereof or pursuant to any reorganization of the issuer thereof,
the property so distributed shall be delivered to the Secured Party to be held
by it, as additional Collateral for the Obligations, subject to the terms
hereof. All sums of money and property so paid or distributed in respect of the
Collateral that are received by Pledgor shall, until paid or delivered to
Secured Party, be held by Pledgor in trust as additional security for the
Obligations.


Section 3.05. Further Assurances. At any time and from time to time, upon the
reasonable request of Secured Party, and at the sole expense of Pledgor, Pledgor
shall promptly execute and deliver all such further instruments and documents
and take such further action as Secured Party may deem necessary or desirable to
preserve and perfect its security interest in the Collateral and carry out the
provisions and purposes of this Agreement, including, without limitation, the
execution and filing of such financing statements as Secured Party may require.
A carbon, photographic, or other reproduction of this Agreement or of any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement and may be filed as a financing statement.
In the event any Collateral is ever received by Pledgor, Pledgor shall promptly
transfer and deliver to Secured Party such Collateral so received by Pledgor
(together with any necessary endorsements in blank or undated stock powers duly
executed in blank), which Collateral shall thereafter be held by Secured Party
pursuant to the terms of this Agreement.


Section 3.06. Inspection Rights. Pledgor shall permit Secured Party and its
representatives to examine, inspect, and copy Pledgor's books and records at any
reasonable time and as often as Secured Party may desire. Unless an Event of
Default has occurred and is continuing, Secured Party shall give Pledgor two (2)
business days notice of any such inspection and no more than two (2) such
inspections shall be made in any calendar year.


Section 3.07. Taxes. Pledgor agrees to pay or discharge prior to delinquency all
taxes, assessments, levies, and other governmental charges imposed on it or its
property, except Pledgor shall not be required to pay or discharge any tax,
assessment, levy, or other governmental charge if (i) the amount or validity
thereof is being contested by Pledgor in good faith by appropriate proceedings
diligently pursued, (ii) such proceedings do not involve any risk of sale,
forfeiture, or loss of the Collateral or any interest therein, and (iii)
adequate reserves therefor have been established in conformity with generally
accepted accounting principles.


Section 3.08. Obligations. Pledgor shall duly and punctually pay and perform the
Obligations.


Section 3.09. Notification. Pledgor shall promptly notify Secured Party of (i)
any lien, security interest, encumbrance, or claim made or threatened against
the Collateral, (ii) any material change in the Collateral, including, without
limitation, any material decrease in the value of the Collateral, and (iii) the
occurrence or existence of any Event of Default (hereinafter defined) or the
occurrence or existence of any condition or event that, with the giving of
notice or lapse of time or both, would be an Event of Default.


Section 3.10. Books and Records; Information. Pledgor shall keep accurate and
complete books and records of the Collateral and Pledgor's business and
financial condition in accordance with generally accepted accounting principles
consistently applied. Pledgor shall from time to time deliver to Secured Party
such information regarding the Collateral and Pledgor as Secured Party may
reasonably request. Pledgor shall mark its books and records to reflect the
security interest of Secured Party under this Agreement.


Section 3.11. Compliance with Agreements. Pledgor shall comply in all material
respects with all mortgages, deeds of trust, instruments, and other agreements
binding on it or affecting its properties or business.


Section 3.12. Compliance with Laws. Pledgor shall comply with all applicable
laws, rules, regulations, and orders of any court or governmental authority.


Section 3.13. Additional Securities. Pledgor shall not consent to or approve the
issuance of any additional shares of any class of capital stock of the issuer of
the Collateral, or any securities convertible into, or exchangeable for, any
such shares or any warrants, options, rights, or other commitments entitling any
person or entity to purchase or otherwise acquire any such shares.


-54-

--------------------------------------------------------------------------------


ARTICLE IV
Rights of Secured Party and Pledgor


Section 4.01. Power of Attorney. Pledgor hereby irrevocably constitutes and
appoints Secured Party and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead and in the name of Pledgor or in its
own name, from time to time in Secured Party's discretion, to take any and all
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives Secured Party the power
and right on behalf of Pledgor and in its own name to do any of the following,
without notice to or the consent of Pledgor:


(i) to demand, sue for, collect, or receive in the name of Pledgor or in its own
name, any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral and, in connection therewith, endorse
checks, notes, drafts, acceptances, money orders, or any other instruments for
the payment of money under the Collateral;


(ii) to pay or discharge taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against the Collateral;


(iii) (A) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Secured Party or as Secured Party shall
direct; (B) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (C) to sign and endorse any drafts, assignments, proxies,
stock powers, verifications, notices, and other documents relating to the
Collateral; (D) to commence and prosecute any suit, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any part thereof and to enforce any other right in respect of any
Collateral; (E) to defend any suit, action, or proceeding brought against
Pledgor with respect to any Collateral; (F) to settle, compromise, or adjust any
suit, action, or proceeding described above and, in connection therewith, to
give such discharges or releases as Secured Party may deem appropriate; (G) to
exchange any of the Collateral for other property upon any merger,
consolidation, reorganization, recapitalization, or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depositary, transfer agent, registrar, or other designated agency
upon such terms as Secured Party may determine; (H) to add or release any
guarantor, endorser, surety, or other party to any of the Collateral or the
Obligations; (I) to renew, extend, or otherwise change the terms and conditions
of any of the Collateral or Obligations; (J) to insure any of the Collateral;
(K) to sell, transfer, pledge, make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though Secured Party
were the absolute owner thereof for all purposes, and to do, at Secured Party's
option and Pledgor's expense, at any time, or from time to time, all acts and
things which Secured Party deems necessary to protect, preserve, or realize upon
the Collateral and Secured Party's security interest therein.


This power of attorney is a power coupled with an interest and shall be
irrevocable. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Agreement, and shall not be liable
for any failure to do so or any delay in doing so. Secured Party shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or in its capacity as attorney-in-fact
except acts or omissions resulting from its willful misconduct. This power of
attorney is conferred on Secured Party solely to protect, preserve, and realize
upon its security interest in the Collateral.


Section 4.02. Voting Rights. So long as no Event of Default shall have occurred
and be continuing, Pledgor shall be entitled to exercise any and all voting
rights relating or pertaining to the Collateral or any part thereof.


Section 4.03. Dividends and Restricted Payments. Pledgor will not declare or pay
any dividends or make any other payment or distribution (in cash, property, or
obligations) on account of any Collateral, or redeem, purchase, retire, or
otherwise acquire any of the Collateral, or set apart any money for a sinking or
other analogous fund for any dividend or other distribution on the Collateral or
for any redemption, purchase, retirement, or other acquisition of any of the
Collateral, or grant or issue any Collateral or any warrant, right, or option
pertaining to the Collateral, or issue any security convertible into Collateral,
or permit any of its subsidiaries to purchase any Collateral.


Section 4.04. Performance by Secured Party. If Pledgor fails to perform or
comply with any of its agreements contained herein, Secured Party itself may, at
its sole discretion, cause or attempt to cause performance or compliance with
such agreement and the expenses of Secured Party, together with interest thereon
at the maximum nonusurious per annum rate permitted by applicable law, shall be
payable by Pledgor to Secured Party on demand and shall constitute Obligations
secured by this Agreement. Notwithstanding the foregoing, it is expressly agreed
that Secured Party shall not have any liability or responsibility for the
performance of any obligation of Pledgor under this Agreement.


-55-

--------------------------------------------------------------------------------


Section 4.05. Setoff; Property Held by Secured Party. Secured Party shall have
the right to set off and apply against the Obligations, at any time and without
notice to Pledgor during the continuance of an Event of Default, any and all
deposits (other than special deposits such as payroll and tax deposits) or other
sums at any time credited by or owing from Secured Party to Pledgor whether or
not the Obligations are then due. As additional security for the Obligations,
Pledgor hereby grants Secured Party a security interest in all money,
instruments, and other property of Pledgor now or hereafter held by Secured
Party, including, without limitation, property held in safekeeping. In addition
to Secured Party's right of setoff and as further security for the Obligations,
Pledgor hereby grants Secured Party a security interest in all deposits (other
than special deposits such as payroll and tax deposits) and other accounts of
Pledgor now or hereafter maintained with Secured Party and all other sums at any
time credited by or owing from Secured Party to Pledgor. The rights and remedies
of Secured Party hereunder are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which Secured Party may
have.
 
        Section 4.06. Secured Party's Duty of Care. Other than the exercise of
reasonable care in the physical custody of the Collateral while held by Secured
Party hereunder, Secured Party shall have no responsibility for or obligation or
duty with respect to all or any part of the Collateral or any matter or
proceeding arising out of or relating thereto, including, without limitation,
any obligation or duty to collect any sums due in respect thereof or to protect
or preserve any rights against prior parties or any other rights pertaining
thereto, it being understood and agreed that Pledgor shall be responsible for
preservation of all rights in the Collateral. Without limiting the generality of
the foregoing, Secured Party shall be conclusively deemed to have exercised
reasonable care in the custody of the Collateral if Secured Party takes such
action, for purposes of preserving rights in the Collateral, as Pledgor may
reasonably request in writing, but no failure or omission or delay by Secured
Party in complying with any such request by Pledgor, and no refusal by Secured
Party to comply with any such request by Pledgor, shall be deemed to be a
failure to exercise reasonable care.


Section 4.07. Assignment by Secured Party. Secured Party may from time to time
assign the Obligations and any portion thereof and/or the Collateral and any
portion thereof in accordance with the Loan Agreement, and the assignee shall be
entitled to all of the rights and remedies of Secured Party under this Agreement
in relation thereto.


ARTICLE V
 
Default


Section 5.01. Events of Default. Each of the following shall be deemed an "Event
of Default":


(a) The occurrence of an “Event of Default” under the Loan Agreement.


(b) This Agreement shall cease to be in full force and effect or shall be
declared null and void or the validity or enforceability thereof shall be
contested or challenged by Pledgor or any of its shareholders, or Pledgor shall
deny that it has any further liability or obligation under this Agreement.


(c) The failure of the Collateral pledged to Secured Party hereunder to
constitute one hundred percent (100%) of the issued and outstanding common
capital stock of Pharmacy.


Section 5.02. Rights and Remedies. Upon the occurrence of an Event of Default,
Secured Party shall have the following rights and remedies:


(i) In addition to all other rights and remedies granted to Secured Party in
this Agreement and in any other instrument or agreement securing, evidencing, or
relating to the Obligations, Secured Party shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code as adopted by the
State of Texas. Without limiting the generality of the foregoing, Secured Party
may (A) without demand or notice to Pledgor, collect, receive, or take
possession of the Collateral or any part thereof, (B) sell or otherwise dispose
of the Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at Secured Party's offices or elsewhere, for cash, on
credit, or for future delivery, and/or (C) bid and become a purchaser at any
sale free of any right or equity of redemption in Pledgor, which right or equity
is hereby expressly waived and released by Pledgor. Upon the request of Secured
Party, Pledgor shall assemble the Collateral and make it available to Secured
Party at any place designated by Secured Party that is reasonably convenient to
Pledgor and Secured Party. Pledgor agrees that Secured Party shall not be
obligated to give more than ten (10) days written notice of the time and place
of any public sale or of the time after which any private sale may take place
and that such notice shall constitute reasonable notice of such matters. Pledgor
shall be liable for all expenses of retaking, holding, preparing for sale, or
the like, and all attorneys' fees and other expenses incurred by Secured Party
in connection with the collection of the Obligations and the enforcement of
Secured Party's rights under this Agreement, all of which expenses and fees
shall constitute additional Obligations secured by this Agreement. Secured Party
may apply the Collateral against the Obligations in such order and manner as
Secured Party may elect in its sole discretion. Pledgor shall remain liable for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay the Obligations. Pledgor waives all rights of marshalling in
respect of the Collateral.


-56-

--------------------------------------------------------------------------------


(ii) Secured Party may cause any or all of the Collateral held by it to be
transferred into the name of Secured Party or the name or names of Secured
Party's nominee or nominees.
 
(iii) Secured Party shall be entitled to receive all cash dividends payable in
respect of the Collateral.


(iv) Secured Party shall have the right, but shall not be obligated to, exercise
or cause to be exercised all voting rights and corporate powers in respect of
the Collateral, and Pledgor shall deliver to Secured Party, if requested by
Secured Party, irrevocable proxies with respect to the Collateral in form
satisfactory to Secured Party.
 
(v) Pledgor hereby acknowledges and confirms that Secured Party may be unable to
effect a public sale of any or all of the Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws and may be compelled to resort to one or more private
sales thereof to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire any shares of the Collateral for their own
respective accounts for investment and not with a view to distribution or resale
thereof. Pledgor further acknowledges and confirms that any such private sale
may result in prices or other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner, and Secured Party shall be under no obligation to take any steps in
order to permit the Collateral to be sold at a public sale. Secured Party shall
be under no obligation to delay a sale of any of the Collateral for any period
of time necessary to permit any issuer thereof to register such Collateral for
public sale under the Securities Act of 1933, as amended, or under applicable
state securities laws.


(vi) On any sale of the Collateral, Secured Party is hereby authorized to comply
with any limitation or restriction with which compliance is necessary, in the
view of Secured Party's counsel, in order to avoid any violation of applicable
law or in order to obtain any required approval of the purchaser or purchasers
by any applicable governmental authority.


ARTICLE VI
 
Miscellaneous


Section 6.01. Expenses: Indemnification. Pledgor agrees to pay on demand all
reasonable costs and expenses incurred by Secured Party in connection with the
preparation, negotiation, and execution of this Agreement and any and all
amendments, modifications, and supplements hereto. Pledgor agrees to pay and to
hold Secured Party harmless from and against all fees and all excise, sales,
stamp, and other taxes payable in connection with this Agreement or the
transactions contemplated hereby. Pledgor hereby indemnifies and agrees to hold
harmless Lender, and its officers, directors, employees, agents and
representatives (each an "Indemnified Person") from and against any and all
liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
(collectively, the "Claims") which may be imposed on, incurred by, or asserted
against, any Indemnified Person (whether or not caused by any Indemnified
Person's sole, concurrent or contributory negligence) arising in connection with
this Agreement, the Obligations or the Collateral (including without limitation,
the enforcement of the Loan Documents and the defense of any Indemnified
Person's actions and/or inactions in connection with this Agreement), except to
the limited extent the Claims against an Indemnified Person are proximately
caused by such Indemnified Person's gross negligence or willful misconduct. If
Pledgor or any third party ever alleges such gross negligence or willful
misconduct by any Indemnified Person, the indemnification provided for in this
Section shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct. The indemnification provided for in this Section shall
survive the termination of this Agreement and shall extend and continue to
benefit each individual or entity who is or has at any time been an Indemnified
Person hereunder.


Section 6.02. No Waiver; Cumulative Remedies. No failure on the part of Secured
Party to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any rights
and remedies provided by law.


Section 6.03. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Pledgor and Secured Party and their respective heirs,
successors, and assigns, except that Pledgor may not assign any of its rights or
obligations under this Agreement without the prior written consent of Secured
Party.


Section 6.04. AMENDMENT; ENTIRE AGREEMENT. THIS AGREEMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO. The provisions of this Agreement may be amended or waived only
by an instrument in writing signed by the parties hereto.


-57-

--------------------------------------------------------------------------------


Section 6.05. Notices. All notices and other communications provided for in this
Agreement shall be given or made by telex, telegraph, telecopy, cable, or in
writing and telexed, telecopied, telegraphed, cabled, mailed by certified mail
return receipt requested, or delivered to the intended recipient at the "Address
for Notices" specified below its name on the signature pages hereof; or, as to
any party at such other address as shall be designated by such party in a

notice to the other party given in accordance with this Section. Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by telex or telecopy, subject to telephone
confirmation of receipt, or delivered to the telegraph or cable office, subject
to telephone confirmation of receipt, or when personally delivered or, in the
case of a mailed notice, when duly deposited in the mails, in each case given or
addressed as aforesaid.


Section 6.06. Applicable Law; Venue; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. This Agreement has been
entered into in Dallas County, Texas, and it shall be performable for all
purposes in Dallas County, Texas. Any action or proceeding against Pledgor under
or in connection with this Agreement or any other instrument or agreement
securing, evidencing, or relating to the Obligations or any part thereof may be
brought in any state or federal court in Dallas County, Texas. Pledgor hereby
irrevocably (i) submits to the nonexclusive jurisdiction of such courts, and
(ii) waives any objection it may now or hereafter have as to the venue of any
such action or proceeding brought in such court or that such court is an
inconvenient forum. Pledgor agrees that service of process upon it may be made
by certified or registered mail, return receipt requested, at its address
specified or determined in accordance with the provisions of Section 6.05 of
this Agreement. Nothing in this Agreement or any other instrument or agreement
securing, evidencing, or relating to the Obligations or any part thereof shall
affect the right of Secured Party to serve process in any other manner permitted
by law or shall limit the right of Secured Party to bring any action or
proceeding against Pledgor or with respect to any of the Collateral in any state
or federal court in any other jurisdiction. Any action or proceeding by Pledgor
against Secured Party shall be brought only in a court located in Dallas County,
Texas.


Section 6.07. Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.


Section 6.08. Survival of Representations and Warranties. All representations
and warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by Secured Party shall affect the representations and warranties
or the right of Secured Party to rely upon them.


Section 6.09. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 6.10. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 6.11. Construction. Pledgor and Secured Party acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by Pledgor and Secured
Party.


Section 6.12. Obligations Absolute. The obligations of Pledgor under this
Agreement shall be absolute and unconditional and shall not be released,
discharged, reduced, or in any way impaired by any circumstance whatsoever,
including, without limitation, any amendment, modification, extension, or
renewal of this Agreement, the Obligations, or any document or instrument
evidencing, securing, or otherwise relating to the Obligations, or any release,
subordination, or impairment of collateral, or any waiver, consent, extension,
indulgence, compromise, settlement, or other action or inaction in respect of
this Agreement, the Obligations, or any document or instrument evidencing,
securing, or otherwise relating to the Obligations, or any exercise or failure
to exercise any right, remedy, power, or privilege in respect of the
Obligations.


Section 6.13. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, PLEDGOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.


-58-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.


PLEDGOR:


DOUGHERTY’S HOLDINGS, INC.,
a Texas corporation


By: /s/ David E. Bowe 
David E. Bowe
President and Chief Executive Officer


Address for Notices:
16250 Dallas Parkway, Suite 100
Dallas, Texas 75248-2622
Fax No.: (972) 250-0934
Telephone No.: (972) 250-0903

 
Attention:
 David E. Bowe



Secured Party’s Address for Notices:
1807 Ross Avenue, Suite 400
Dallas, Texas 75201
Fax No.: (214) 754-6613
Telephone No.: (214) 754-9434
Attention: Commercial Lending


-59-

--------------------------------------------------------------------------------
